DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-15 in the reply filed on June 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.

Claim Objections
Claims 9, 10, 12 are objected to because of the following informalities:  
Claim 9 recites, “is packaged in container selected from.”  It appears that this should recite, “is packaged in a container selected from….”
Claim 10 recites, “the one or more non-CO2 gas.”  It appears that this should recite, “the one or more non-CO2 gases.”
Claim 12 recites, “the container has a headspace comprising at least one selected from…”.   It appears that this should recite, “the container has a headspace comprising at least one gas selected from…”Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the beverage has between 0.01 and 1 standard volume of the one or more non-CO2 gases dissolved per volume of liquid.”  It is not clear as to whether the beverage has 0.01-1 standard volume of each of the one or more non-CO2 gases or whether the range of 0.01-1 standard volume is a total of the one or more non-CO2 gases - thus making the scope of the claim unclear.  For the purpose of examination, the limitation has been construed to mean that the one or more non-CO2 gases ae present at 0.01-1 standard volume in total.  
Claim 2 also recites, “the beverage has between 0.05 and 0.3 standard volume of the one or more non-CO2 gases” and is similarly rejected and interpreted as discussed above with respect to claim 1.
Claims 3-13 and 15 are rejected based on their dependence to claim 1.
Claims 1-6 also recite “per volume of liquid.”  It is not clear as to whether the standard volume of the gas is based on “per volume of the beverage” or per volume of some other liquid.  This rejection can be overcome by amending the limitation to recite, “per volume of the beverage.”
Claim 14 recites, “does not contain a widget that introduces one or more gases into the beverage.”  This limitation is not clear as to whether “one or more gases” is referring to the one or more non-CO2 gases or any gas.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, 12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yanagawa (US 9420822) as evidenced by Applicant’s admission of the prior art.
Regarding claim 1, Yanagawa teaches a packaged, sparkling (i.e. effervescent) beverage (see the abstract; column 5, line 40) comprising a non-CO2 gas, such as nitrogen, and CO2 gas dissolved in the beverage (see column 5, line 25-39 - “dissolved in the sparkling beverage.”).  Regarding the beverage having between 0.01 and 1 standard volume of the one or more non-CO2 gases dissolved per volume of liquid, at paragraph 6 of the specification as filed, Applicant’s admission of the prior art states that the amount of nitrogen in the final packaged container of Yanagawa can be estimated to be about 0.03 to 0.05 standard volumes per volume of liquid beer - which is within the claimed range.  Therefore, Yanagawa is seen to anticipate claim 1.
Regarding claim 2, Yanagawa in view of Applicant’s admission of the prior art teaches that there can be 0.05 standard volumes of dissolved non-CO2 gas in the beverage, which thus falls within the claimed range of between 0.05-0.3 standard volume.
Regarding claim 7, Yanagawa discloses that the beverage is beer (column 6, line 64).
Regarding claim 9, Yanagawa discloses that the effervescent packaged beverage is packaged in a can (see column 5, line 40-45).
Regarding claim 12, Yanagawa further discloses that nitrogen and carbon dioxide gas can fill the empty portion inside the container (see column 6, line 17-21) and therefore reads on a headspace gas selected from carbon dioxide and nitrogen. 
Regarding claim 14, Yanagawa does not disclose that the container contains a widget.

Claim(s) 1-7, 9, 12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tata (US 20130340497).
Regarding claim 1, Tata teaches an effervescent packaged beverage (see paragraph 23 “seal the container”; paragraph 7: beer) comprising a non-CO2 gas (paragraph 13, 14) which can be dissolved at 0.075 standard volumes (see paragraph 35 - “nitrogen”).
Regarding claim 2, Tata’s teachings of nitrogen as the non-CO2 gas, dissolved at 0.075 standard volumes falls within the claimed range of 0.05-0.3 as recited in claim 2.
Regarding claims 3-6, Tata teaches that the beverage can have 1.7 standard volumes of carbon dioxide (see paragraph 35), which falls within the claimed range.
Regarding claim 7, Tata teaches the beverage is beer, as discussed above with respect to claim 1.
Regarding claim 9, the container as shown in figure 1, can be construed to be a bottle or can.
Regarding claim 12, Tata teaches that the remaining carbon dioxide occupies the container headspace (see paragraph 44) therefore teaching that the container has a headspace comprising carbon dioxide. 
Regarding claim 14, Tata does not teach the inclusion of a widget.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CA 2295856).
Regarding claim 1, Pan teaches an effervescent packaged beverage (see the abstract - “packed in cans or bottles”; page 1, lines 14-17 - “carbonated”) comprising one or more non-CO2 gases (page 12, line 36 onto page 13, line 1 - “nitrogen” “argon”) and where the beverage can have between 0.01-1 standard volume of the one or more non-CO2 gases (see page 10, lines 2-12 - where the sealed can or bottle can have 0.1, 0.5, 0.8 volumes of nitrogen).
Regarding claim 2, Pan teaches that the non-CO2 gas such as nitrogen can be present at 0.1 volumes (see page 10, lines 2-12 - where the sealed can or bottle can have 0.1, 0.5, 0.8 volumes of nitrogen).  The claim is not seen to limit the particular gases in the beverage.  While Pan teaches that nitrous oxide can also be used (which is also a non-CO2 gas), Pan also teaches that the nitrous oxide can be used at 0.01 volumes (see page 9, lines 10-12) and where the nitrogen can be used at 0.1 volumes, as discussed above.  Therefore, the non-CO2 gases dissolved in the packaged beverage can amount to 0.11 volumes, which falls within the claimed range.  Additionally, however, at page 10, line 31 to page 11, line 21, Pan also suggests that the packaged beverage comprises carbon dioxide, nitrogen and optionally other additives to promote foaming, where nitrous oxide is preferable, and therefore optional.  
Regarding claims 3-6, Pan teaches that the CO2 is present in the packaged beverage can be dissolved at 0.9-1.5 volumes (see page 9, lines 30-37), which falls within the claimed ranges as recited in claims 3-6.
Regarding claim 7, Pan teaches that the beverage is beer (page 1, lines 14-17).
Regarding claim 8, Pan further teaches that nitrogen and one or more additives which promote foaming can be added to the liquid product (see page 11, lines 4-7, 28-31) and where the “foaming agent” can encompass nitrous oxide as well as argon (see page 12, line 32 to page 13, line 1).  Therefore, Pan encompasses that the one or more non-CO2 gases can also comprise argon, as recited in claim 8.
Regarding claim 9, as discussed above with respect to claims 1-6, Pan teaches that the effervescent packaged beverage can be packaged in a can, but can also be packaged in a bottle (see, at least, the abstract).
Regarding claim 14, Pan teaches that the container does not contain a widget that introduces one or more gases into the beverage (see page 10, lines 25-28).
Regarding claim 15, Pan teaches that the beverage is pasteurized (page 13, lines 34-37).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (CA 2295856) in view of “Chart Dosers” and “Vacuum Barrier Corporation.”
 Regarding claim 12, Pan teaches that nitrogen can be introduced into the head space of the container (see page 17, lines 17-19).  While in the form of a liquid, it would have been obvious to one having ordinary skill in the art for liquid nitrogen to volatilize into a gas, at the temperatures used by Pan.  Nonetheless, “Chart Dosers” further evidences that the purpose of the liquid nitrogen is for inerting/nitrogen flushing the headspace into a gaseous form (see page 1, first four paragraphs”).  “Vacuum Barrier Corporation” evidences that gaseous nitrogen has been advantageous in the beverage industry to expel oxygen, and that liquid nitrogen dosing has been advantageous for reducing nitrogen consumption (see page 1, second full paragraph).  Therefore, Pan’s teaching of liquid nitrogen in the head space would have suggested to one having ordinary skill in the art that there would have been nitrogen in the headspace. 
Regarding claim 13, it is noted that Pan teaches that the head space has at a super-atmospheric pressure (see page 8, lines 11-15) and where the pressure can be 3 atmospheres (see page 10, lines 18-20; page 16, lines 29-36) thus suggesting the headspace with a pressure of between 0.5-4bar at room temperature.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 12 above which relies on Pan (CA 2295856) as the primary reference, and in further view of  Farr (US 20060201331).
Further regarding claim 13, if it could have been construed that Pan was not clear regarding the exact headspace pressure of the packaged beverage, then it is noted that, Farr evidences a headspace comprising a gas such as nitrogen (paragraph 26), and where the pressure in the headspace can be between 0.5-9 bar (see paragraph 23) for instance, where the pressure can be used for maintaining the effervescence of the product during dispensing (see paragraph 24).  Farr also teaches packaging beer (see paragraph 19) in aluminum containers that can be construed as bottles (paragraph 21).  Therefore, to modify Pan to use a pressure of 4bar, for example, would have been obvious to one having ordinary skill in the art, for keeping the effervescence of the beverage until the entire product has been consumed.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CA 2295856) in in view of Farr (US 20060201331) and Vesborg (WO 2008000271).
Regarding claim 10, Pan teaches that the non-CO2 gases can be but are not limited to nitrogen, carbon dioxide, nitrous oxide, helium and argon (see page 12, line 36 to page 13, line 1).  Pan also teaches adding nitrogen and one or more additives which promote foaming (see page 11, lines 4-7).  
Claim 10 differs from Pan in specifically reciting that the one or more non-CO2 gases comprise krypton.  Claim 11 differs from Pan in specifically reciting that “the one or more non-CO2 gas comprises a mixture of argon and krypton.
However, Farr teaches noble gases such as argon, helium and krypton (paragraph 26) can be dissolved into a packaged effervescent beverage (see the abstract - “effervescent gas dissolved therein”), such as beer (paragraph 19) and where the soluble or sparingly soluble gas allows for the beverage to have a smooth and silky texture (see the abstract, paragraph 5, 14).  At paragraph 14, Farr teaches that the smooth and silky texture is due to the suspension of bubbles and therefore suggests the use of krypton for providing a desired texture to the product via bubbling (i.e. foaming).  Vesborg further evidences that beverages such as beer (see page 1, line 5) can have insoluble gases such as argon, and krypton dissolved therein (see page 5, lines 17-23), where the non-CO2 gases are desirably used for improving the head characteristics and to provide a more pleasant and smooth mouth feeling experience (see page 5, lines 13-16). Vesborg further teaches similar foaming agents as already suggested by Tata (see page 5, lines 17-23 of Vesborg).  
As Pan is not seen to be limiting as to the particular foaming agents and as Farr and Vesborg suggest the use of krypton and a combination of argon and krypton for the purpose of providing a texture to the carbonated beverage, to thus modify Pan and to include krypton or a combination of argon and krypton as a combination of noble gases for providing foaming, would have been obvious to one having ordinary skill in the art, as a combination of equivalents recognized for performing a similar purpose.  Such a modification would have been obvious to one having ordinary skill in the art, for the purpose of controlling the foaming characteristics to the packaged beverage so as to give the beverage a desired texture upon consumption.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tata (US 20130340497)
Regarding claim 8, Tata teaches that the at least one non-CO2 gas can include argon and xenon (paragraphs 13, 14).  The claim does not specify how much of each of the non-CO2 gases are present and therefore allows for a small presence of dissolved argon and/or xenon while predominantly comprising nitrogen at 0.075 volumes as taught by Tata on paragraph 35.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tata (US 20130340497) in in view of Farr (US 20060201331) and Vesborg (WO 2008000271).
Regarding claim 10, Tata teaches that the non-CO2 gases are not limited to nitrogen, carbon dioxide, helium and argon (see paragraph 13, 14) for providing a desired texture to the beverage (paragraph 3). 
Claim 10 differs from Tata in specifically reciting that the one or more non-CO2 gases comprise krypton.  Claim 11 differs from Tata in specifically reciting that “the one or more non-CO2 gas comprises a mixture of argon and krypton.”
However, Farr teaches noble gases such as argon, helium and krypton (paragraph 26) can be dissolved into a packaged effervescent beverage (see the abstract - “effervescent gas dissolved therein”), such as beer (paragraph 19) and where the soluble or sparingly soluble gas allows for the beverage to have a smooth and silky texture (see the abstract, paragraph 5, 14).  At paragraph 14 Farr teaches that the smooth and silky texture is due to the suspension of bubbles and therefore suggests the use of krypton for providing a desired texture to the product via bubbling (i.e. foaming).  Vesborg further evidences that beverages such as beer (see page 1, line 5) can have insoluble gases such as argon, and krypton dissolved therein (see page 5, lines 17-23), where the non-CO2 gases are desirably used for improving the head characteristics and to provide a more pleasant and smooth mouth feeling experience (see page 5, lines 13-16). Vesborg further teaches similar foaming agents as already suggested by Tata (see page 5, lines 17-23 of Vesborg).  
As Tata is not seen to be limiting as to the particular non-CO2 gases that can be used and as Farr and Vesborg suggest the use of krypton and a combination of argon and krypton for the purpose of providing a texture to the carbonated beverage, to thus modify Tata and to include krypton or a combination of argon and krypton as a combination of noble gases for providing foaming, would have been obvious to one having ordinary skill in the art, as a combination of equivalents recognized for performing a similar purpose.  Such a modification would have been obvious to one having ordinary skill in the art, for the purpose of controlling the foaming characteristics to the packaged beverage so as to give the beverage a desired texture upon consumption.  It is noted that claim 10 is not seen to limit the non-CO2 gases in the beverage to only krypton and claim 11 is not seen to limit the one or more non-CO2 gases to only a mixture of argon and krypton.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tata (US 20130340497) and in further view of  Farr (US 20060201331).
Further regarding claim 13, the claim differs from Tata in specifically reciting a headspace pressure between 0.5 to 4 bar at room temperature. 
 Farr evidences a beverage comprising a gas such as carbon dioxide and nitrogen (paragraph 26), and where the pressure in the headspace can be between 0.5-9 bar (see paragraph 23) for instance, where the pressure can be used for maintaining the effervescence of the product during dispensing (see paragraph 24).  Farr also teaches packaging beer (see paragraph 19) in aluminum containers that can be construed as bottles (paragraph 21).  Therefore, to modify Tata to use a pressure of 4 bar, for example, for the headspace would have been obvious to one having ordinary skill in the art, for keeping the effervescence of the beverage until the entire product has been consumed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tata (US 20130340497) in in view of Pan (CA 2295856) and Jacobsson (US 2887391).
Claim 15 differs from Tata in specifically reciting that the beverage is pasteurized.
Pan teaches that it has been conventional in the art to desirably pasteurize beer (page 13, lines 34-37) as does Jacobsson (see column 1, lines 15-26).
To thus modify Tata and to pasteurize the beer would thus have been obvious to one having ordinary skill in the art, for the purpose of maintaining the sterility of the beverage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 2028288 discloses sealed beverages, such as beer, having a headspace and where the beverage can have 0.055  standard volumes of nitrogen and 0.8-1.8 standard volumes of carbon dioxide (page 3, lines 64-78).  WO9606023 discloses dissolving nitrogen into a beverage that is a packaged effervescent beverage, and where the carbon dioxide can be dissolved at 0.7 standard volumes (see page 5, first paragraph).  US 20150024102 discloses entraining a gas such as argon, nitrogen, carbon dioxide into a effervescent beverage (see paragraph 21, 6).  US 20150191337 discloses dissolving gas such as nitrogen, carbon dioxide (paragraph 18) into a non-carbonated liquid (abstract).  US 20160030470 discloses incorporating noble gases such as xenon (paragraph 10, 11) to beverages such as beer (paragraph 32).  US 20180338509 discloses dissolving gases such as argon, carbon dioxide, and nitrogen (abstract, paragraph 32) into a beverage.  
WO 2017044725 discloses packaged carbonated beverages (see figure 3A, 3B; paragraph 98, 102-105), where non-CO2 gases such as krypton can be used together with analogous noble gases such as argon (paragraph 124).  At paragraph 100, Kirsch teaches that the less soluble noble gas can remain “predominantly” in the headspace, but this therefore suggests some degree of solubility into the beverage.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792